Citation Nr: 1738054	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1984; from November 1990 to June 1991; from May 2004 to September 2004; and from January 2010 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in March 2011 by the Regional Office (RO) in Denver, Colorado.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on March 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The Board notes that additional VA medical records were associated with the Veteran's claims file in May 2017, after the provision of the last supplemental statement of the case (SSOC) in December 2016.  Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

Here, the claims file reflects that the Veteran has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in June 2013, this new provision would apply and, therefore, the Board may proceed with adjudication accordingly.


FINDINGS OF FACT

1.  The probative medical evidence of record reveals that the Veteran was first diagnosed with diabetes mellitus type II in January 2005 with a provisional diagnosis and later confirmed in March 2005.  

2.  The Veteran had a period of active service from May 2004 to September 2004, of which the Veteran's diagnosis was within one year of such discharge.

3.  The Veteran's diabetes mellitus type II at that time was shown to require a restricted diet and directed exercise, thereby meeting the criteria for at least a 10 percent evaluation under the Rating Schedule.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).

4.  Diabetes mellitus type II is one of the enumerated chronic disabilities noted in 38 C.F.R. § 3.309 that are to be given consideration for presumptive service connection if developed to a compensable level within one year of leaving active military service in accordance with the holding of United States Court of Appeals (Court) in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

CONCLUSION OF LAW

Whereas the Veteran was diagnosed with diabetes mellitus type II in January 2005 to a compensable level within one year of leaving active military service in September 2004, service connection for diabetes mellitus type II on a presumptive basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.309; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Walker, 708 F.3d at 1336; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II is granted, subject to the laws that govern the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


